Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Nuru Nathan Tinch, Jr., Appellant                     Appeal from the 124th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 49005-
No. 06-20-00056-CR          v.                        B). Memorandum Opinion delivered by
                                                      Chief Justice Morriss, Justice Burgess and
The State of Texas, Appellee                          Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the clerk’s bill of costs and the judgment by
deleting the assessment of attorney fees. We also modify the trial court’s judgment to reflect that
the correct statute of offense is Section 22.02(b)(1) of the Texas Penal Code. As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Nuru Nathan Tinch, Jr., has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED OCTOBER 20, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk